The Court orders that the July 12,2011, opinion is hereby amended so that footnote 1 reads in its entirety: “PSC Case No. U-15805 concerns Consumers Energy’s EO and RE plans for its electric division, while PSC Case No. U-15889 concerns Consumers Energy’s EO plan for its gas division.”
*680In all other respects, the July 12, 2011, opinion remains unchanged. The Clerk is directed to provide a copy of this order to the Reporter’s Office so the change can be incorporated into the opinion during the publishing process.